DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 6/08/2020.  These drawings are accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-4, 8-9, 12-14, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication US 2019/0129085 A1 to Digilens, Inc (hereinafter “Digilens”).
Regarding claim 1, Digilens discloses a waveguide display (a waveguide display; paragraph [0054]), comprising: a source of light modulated with an image data (a light source encoded with image information; paragraphs [0054] & [0055]); and a waveguide comprising: at least one transmission grating (a waveguide 101 comprising a passive transmission grating; paragraphs [0005], [0013], [0054] & [0055]); at least one reflection grating (a reflection grating; paragraphs [0005], [0054] & [0055]), wherein said at least one reflection grating and said at least one transmission grating at least partially overlap (the passive transmission grating and the reflection grating overlap; figure 1, paragraph [0054] & [0055]); and at least one input coupler for coupling light from said source of light into a total internal reflection 'TIR' path in said waveguide (an input coupler grating for coupling light from the light source into a total internal reflection path in the waveguide 101; paragraphs [0018] & [0055]).
Regarding claim 2, Digilens discloses the waveguide display of claim 1. Digilens further discloses wherein said at least one reflection grating and said at least one transmission grating are multiplexed in a single grating layer (the reflection grating and the passive transmission grating are multiplexed in a single waveguide grating layer; figure 1, paragraphs (0005], [0055] & (0075]).
Regarding claim 3, Digilens discloses the waveguide display of claim 1. Digilens further discloses wherein said at least one input coupler is a grating (the input coupler grating; paragraph (0018]).
Regarding claim 4, Digilens discloses the waveguide display of claim 1. Digilens further discloses wherein: said at least one input coupler comprises an input transmission grating (the input coupler grating couples light into (transmission) the waveguide; paragraphs [0018] &
[0055]); said input transmission grating comprises a fold transmission grating and an output transmission grating (the input coupler grating comprises a fold grating and an output grating; paragraph (0075]); and at least one of said input, fold, and output transmission gratings is multiplexed with said at least one reflection grating (the input coupler grating is multiplexed with the reflection grating; paragraphs [0005], [0018], [0054] & [0055]).
Regarding claim 8, Digilens discloses the waveguide display of claim 1. Digilens further discloses a beam splitter layer overlapping said at least one reflection grating (a beam splitting coating within a stack comprising the reflection grating; paragraphs [0005] & [0055]).
Regarding claim 9, Digilens discloses the waveguide display of claim 1. Digilens further discloses an alignment layer overlapping said at least one reflection grating (liquid crystal molecule alignment within the waveguide comprising the reflection grating; paragraphs [0005] & [0054]).
Regarding claim 12, Digilens discloses the waveguide display of claim 1. Digilens further discloses wherein at least one of said gratings is characterized by a spatial variation of a property selected from the group consisting of: refractive index modulation, K-vector, grating vector, grating pitch, and birefringence (the passive transmission grating and the reflection grating have spatially-varying K-vectors; paragraphs [0005] & [0054]-(0056]).
Regarding claim 13, Digilens discloses the waveguide display of claim 1. Digilens further discloses wherein said gratings are configured to provide a plurality of separate optical paths for a property selected from the group consisting of: wavelength band, angular bandwidth, and polarization state (the passive transmission grating and the reflection grating are configured to allow effective angular bandwidth to be increased and enable wider angle structured light beams; paragraphs [0005] & [0054]-[0055]).
Regarding claim 14, Digilens discloses the waveguide display of claim 1. Digilens further discloses wherein said waveguide is curved (the waveguide is curved; paragraphs [0055] & [0085]).
Regarding claim 16, Digilens discloses the waveguide display of claim 1. Digilens further discloses wherein said waveguide is plastic (the waveguide comprises plastic; paragraphs [0055] & [0085]).
Regarding claim 17, Digilens discloses the waveguide display of claim 1. Digilens further discloses wherein at least one of said gratings comprises a structure selected from the group consisting of: a switchable Bragg grating recorded in a holographic photopolymer, a holographic polymer dispersed liquid crystal 'HPDLC' material, a switchable Bragg grating recorded in a uniform modulation holographic liquid crystal polymer material, a Bragg grating recorded in a photopolymer material, and a surface relief grating (the passive transmission grating and the reflection grating are disposed in the holographic polymer dispersed liquid crystal material; paragraphs [0005], [0054] & [0055]).
Regarding claim 18, Digilens discloses a method of fabricating a holographic waveguide (a method of fabricating a holographic waveguide; paragraph [0054]), the method comprising: providing at least one light source (the method comprising providing a light source; paragraph [0054]), a layer of holographic recording material (a holographic polymer dispersed liquid crystal material; paragraph [0054]), and an at least partially reflective surface (reflecting surfaces; figures 1, paragraphs [0019] & [0055]); forming first and second recording beams using said at least one light source (forming a first and second recording laser beams using the light source; paragraphs [0004] & [0054]); transmitting said first and second recording beams into said layer of holographic recording material (transmitting the first and second recording laser beams into the holographic polymer dispersed liquid crystal material; paragraphs [0004] & [0054]); transmitting a portion of said first recording beam through said layer of holographic recording material towards said at least partially reflective surface (transmitting a portion of the first recording laser beam through the holographic polymer dispersed liquid crystal material towards a reflective surface; figure 1, paragraphs [0004]. [0019], [0054] & [0055]); reflecting said transmitted portion of said first recording beam off said at least partially reflective surface back into said layer of holographic recording material (reflecting the portion of the first recording laser beam off the reflective surface back into the holographic polymer dispersed liquid crystal material; figure 1, paragraphs [0004], [0019], [0054] & [0055]); forming a transmission grating in said layer of holographic recording material using said first and second recording beams (forming a passive transmission grating in the holographic polymer dispersed liquid crystal material using the first and second recording laser beams; figure 1, paragraphs [0004], [0005], [0013], [0054] & (0055]); and forming a reflection grating in said layer of holographic recording material using said reflected portion of said first recording beam and said second recording beam (forming a reflection grating in the holographic polymer dispersed liquid crystal material using the reflected portion of the first recording laser beam and the second recording laser beam; figure 1, paragraphs [0004], [0005], [0013], [0054] & [0055]).
Regarding claim 19, Digilens discloses the method of claim 18. Digilens further discloses forming a liquid crystal and polymer anchoring structure for supporting the reflection grating (the holographic polymer dispersed liquid crystal material in which the reflection grating is recorded; paragraphs [0005] & [0054]).
Regarding claim 20, Digilens discloses a method of fabricating a holographic waveguide (a method of fabricating a holographic waveguide; paragraph [0054]), the method comprising: providing a master grating (a method comprising providing an initial (master) switchable Bragg grating; paragraph [0054]), a substrate supporting a layer of recording material (a substrate supporting a holographic polymer dispersed liquid crystal material; paragraph [0054]), a source of light (a light source; paragraph [0054]), and an at least partially reflective surface disposed opposite to said master grating with respect to said layer of recording material (reflecting surfaces disposed opposite the initial switchable Bragg grating with respect to the holographic polymer dispersed liquid crystal material; figure 1, paragraphs [0019], [0054] & [0055]); illuminating said master grating with light from said source of light to form a diffracted beam and a zero-order beam (illuminating the initial switchable Bragg grating with laser beams from the light source to form a diffracted light beam and a zero order light beam; paragraphs [0004] & [0054]); reflecting said diffracted beam from said at least partially reflective surface (reflecting the diffracted light beam from the reflecting surfaces; figure 1 paragraphs [0004], [0019], [0054] & [0055]); forming a transmission grating from said zero-order beam and said diffracted beam (forming a passive transmission grating using the zero order light beam and the diffracted light beam; figure 1, paragraphs [0004], [0005], [0013], [0054] & [0055]); and forming a reflection grating from said zero-order beam and said reflected diffracted beam (forming a reflection grating using the zero order light beam and the diffracted light beam; figure 1, paragraphs [0004], [0005], [0013]. [0054] & [0055]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5, 7, 10, 11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Digilens in view of WO 2017/060665 A1 to Popovich et al. (hereinafter “Popovich”).
Regarding claim 5, Digilens discloses the waveguide display of claim 1. Digilens further discloses wherein: said at least one input coupler comprises an input transmission grating (the input coupler grating couples light into (transmission) the waveguide; paragraphs [0018] & [0055]). Digilens fails to disclose said input transmission grating comprises at least first and second fold transmission gratings; said at least one reflection grating overlaps at least one of said input transmission grating and said first and second fold transmission gratings; said first and second fold transmission gratings overlap each other; said first and second fold transmission gratings have crossed K-vectors; and each of the first and second fold transmission gratings is configured to beam-expand light from the input transmission grating and couple it towards the other fold transmission grating, which then beam-expand and extract light towards a viewer. 
Popovich discloses said input transmission grating comprises at least first and second fold transmission gratings (an input coupling grating comprising first and second fold gratings 106A, 106B; page 16, second paragraph); said at least one reflection grating overlaps at least one of said input transmission grating and said first and second fold transmission gratings (a reflection grating receives light from (overlaps) one of the first and second fold gratings 106A, 106B; page 15, second paragraph, page 16, second paragraph, figure 1 ); said first and second fold transmission gratings overlap each other (the first and second fold gratings 106A, 106B overlap each other; page 16, second paragraph, figure 1 ); said first and second fold transmission gratings have crossed K-vectors (the first and second fold gratings 106A, 106B have overlapping (crossed) K-vectors; page 5, second paragraph, page 16, second paragraph); and each of the first and second fold transmission gratings is configured to beam-expand light from the input transmission grating and couple it towards the other fold transmission grating (both the first and second fold gratings 106A, 106B expand a light beam from the input coupling grating and direct the light beam toward the other of the first and second fold gratings 106A, 106B; page 5, second paragraph, page 16, second paragraph), which then beam-expand and extract light towards a viewer (the other of the first and second fold gratings 106A, 106B expands the light beam toward an exit pupil and an eye 108; page 5, second paragraph, page 16, second paragraph, page 18, second paragraph, figure 1 ). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the at least one transmission grating of Digilens to provide said input transmission grating comprises at least first and second fold transmission gratings; said at least one reflection grating overlaps at least one of said input transmission grating and said first and second fold transmission gratings; said first and second fold transmission gratings overlap each other; said first and second fold transmission gratings have crossed K-vectors; and each of the first and second fold transmission gratings is configured to beam-expand light from the input transmission grating and couple it towards the other fold transmission grating, which then beam-expand and extract light towards a viewer, as taught by Popovich, in order to provide the advantages of a waveguide grating arrangement that provides pupil expansion and thereby improves an experience of the viewer with low cost, efficiency, and compactness (see page 5, first and second paragraphs).
Regarding claim 7, Digilens discloses the waveguide display of claim 1. Digilens fails to disclose wherein said light undergoes a dual interaction within at least one of said gratings. Popovich discloses wherein said light undergoes a dual interaction within at least one of said gratings (light undergoes a dual interaction with a fold grating; page 5, second paragraph). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the light of Digilens to provide wherein said light undergoes a dual interaction within at least one of said gratings, as taught by Popovich, in order to provide the advantages of an enhanced angular bandwidth of the respective gratings (see page 19, second paragraph of Popovich).
Regarding claim 10, Digilens discloses the waveguide display of claim 1. Digilens fails to disclose wherein said source of light is one selected from the group consisting of: a laser-scanning projector, a microdisplay panel, and an emissive display. Popovich discloses wherein said source of light is one selected from the group consisting of: a laser-scanning projector, a microdisplay panel, and an emissive display (illuminating means comprising a microdisplay panel; page 16, second paragraph). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the source of light of Digilens to provide wherein said source of light is one selected from the group consisting of: a laser-scanning projector, a microdisplay panel, and an emissive display, as taught by Popovich, in order to provide the advantages of a source of light that also provides unique angular direction and relevant image information (see page 16, second paragraph of Popovich).
Regarding claim 11, Digilens discloses the waveguide display of claim 1. Digilens fails to disclose wherein said source of light provides at least two different wavelengths. Popovich discloses wherein said source of light provides at least two different wavelengths (microdisplay optics (source of light) contains spectral filters for controlling wavelength characteristics; page 32, second paragraph). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the source of light of Digilens to provide wherein said source of light provides at least two different wavelengths, as taught by Popovich, in order to provide the advantages of greater control of optical operation of the waveguide.
Regarding claim 15, Digilens discloses the waveguide display of claim 1. Digilens fails to disclose wherein said waveguide incorporates a gradient index 'GRIN' structure. Popovich discloses wherein said waveguide incorporates a gradient index 'GRIN' structure (a dual expansion waveguide display including gradient index wave-guiding components; page 37, second paragraph). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the waveguide of Digilens to provide wherein said waveguide incorporates a gradient index 'GRIN' structure, as taught by Popovich, in order to provide the advantages of for effectively relaying image content across the waveguide (see page 37, second paragraph of Popovich).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Digilens in view of US Patent 10,114,220 B2 to Wave Optic Ltd (hereinafter “Wave”).
Regarding claim 6, Digilens discloses the waveguide display of claim 1. Digilens fails to disclose wherein each of said gratings has a grating vector that in combination provide a resultant vector with substantially zero magnitude. Wave discloses wherein each of said gratings has a grating vector that in combination provide a resultant vector with substantially zero magnitude (a combination of respective grating vectors of separate grating elements provides a resultant vector with substantially zero magnitude; column 3, lines 38-44). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the waveguide display of Digilens to provide wherein each of said gratings has a grating vector that in combination provide a resultant vector with substantially zero magnitude, as taught by Wave, in order to provide the advantages of providing output light with substantially no angular or chromatic shift, which can facilitate use in color augmented reality (see column 3, lines 38-44 of Wave).

Conclusion
This is a continuation of applicant's earlier Application No. 16/895,856.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353.  The examiner can normally be reached on M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG H PAK/            Primary Examiner, Art Unit 2874